DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Nian et al (11,073,601).
Regarding claims 1, 10 and 16 Nian discloses
 	Selecting one or more anchor poses from a plurality of initial poses associated with a plurality of point clouds of a region having a plurality of blocks to be mapped (note col. 11 lines 17-23, selected low resolution determines poses);

 	Optimizing the non-anchor poses with reference to the anchor poses that are fixed in each block to generate optimized poses for the non-anchor poses based on a plurality of pairs of points between each of the frame pairs by constraining differences between the initial poses and the optimized poses of the non-anchor poses (note fig. 4, s408, and col. 9 lines 49-51 optimize poses); and 
 	Merging the optimized poses to generate a plurality of optimized poses for the point clouds of the region in overlapping areas between the blocks (note fig 4 s412 and col. 11 lines 25-30, merge optimal pose).

Regarding claims 2, 11 and 17 Nian discloses,
 	Wherein optimizing the non-anchor poses with reference to the anchor poses that are fixed in each block comprises: solving an iterative closest point (ICP) algorithm that includes a regularity term of the non-anchor poses in each block to generate the optimized poses for the non- anchor poses (note col. 7 lines 15-18, lines cite iterative process last updated pose to optimize points cloud information).

Regarding claims 3, 12 and 18 Nian discloses,
 	Wherein the regularity term of the non-anchor poses comprises differences between the initial poses and the optimized poses of the non-anchor poses and wherein solving the ICP algorithm that includes the regularity term of the non-anchor poses in each block to generate the optimized poses for the non-anchor poses comprises: minimizing a bundle adjustment equation updated with the regularity term (note col. 10 lines 60 – col. 11 lines 3, examiner interprets lines iterative steps update, using through comparison with threshold with maximum value, thus minimizing).

Regarding claims 4, 13 and 19 Nian discloses,
 	Wherein merging the optimized poses for the non-anchor poses from the plurality of blocks comprises: solving a pose graph problem that includes a regularity term of the non-anchor poses in the overlapping areas between the blocks (note col. 7 lines 19-29, lines cites merging of optimized poses).

Regarding claims 5, 14 and 20 Nian discloses,
 	Wherein solving the pose graph problem that includes the regularity term of the non-anchor poses in the overlapping areas between the blocks comprises: minimizing a bundle adjustment equation updated with the regularity term (note col. 10 lines 60 – col. 11 lines 3, examiner interprets lines iterative steps update, using through comparison with threshold with maximum value, thus minimizing).

Regarding claims 6 and 15 Nian discloses,
 	Wherein selecting one or more anchor poses from the plurality of initial poses comprises: determining the one or more anchor poses based on metrics that comprise a number of visible GP S satellites used to calculate an inertial navigation system position velocity and altitude (INSPVA) corresponding to each of the plurality of initial poses (note col. 3 lines 59- col. 4 lines 6, inertial measuring unit and global positions satellites can measure data necessary).

Regarding claim 8 NIan discloses,
 	Wherein merging the optimized poses for the non-anchor poses from the plurality of blocks by constraining differences between the initial poses and the optimized poses of the non-anchor poses in overlapping areas between the blocks comprises minimizing a cost function using the alternating 

Regarding claim 9 Nian discloses,
 	Wherein the sensor comprises a light detection and range (LIDAR) sensor (note fig. 1 and fig. 2 block 140, and col. 3 lines 30-35, 41-48 and 50-57, lines cite LIDAR sensor to capture information).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 7.  Prior art could not be found for the features iteratively separating the plurality of point clouds into a plurality of blocks; identifying one or more frame pairs from the plurality of point clouds in each block; identifying a plurality of pairs of points from the point clouds of the frame pairs; optimizing the non-anchor poses with reference to the anchor poses that are fixed in each block to generate optimized poses for the non-anchor poses by constraining differences between previously optimized poses and currently optimized poses of the non-anchor poses; and merging the currently optimized poses for the non-anchor poses from the plurality of blocks by constraining differences between the previously optimized poses and the currently optimized poses of the non-anchor poses in overlapping areas between the blocks.  These features in combination with other features could not be found in the prior art.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 25, 2022

G.D.
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664